IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                    Assigned on Briefs January 28, 2009 at Knoxville

            STATE OF TENNESSEE v. CHRISTOPHER FRANKLIN

                       Appeal from the Circuit Court for Bedford County
                                No. 16369 Lee Russell, Judge



                     No. M2008-01189-CCA-R3-CD - Filed August 7, 2009


The defendant, Christopher Franklin, appeals from his Bedford County Circuit Court jury conviction
of filing a false report, a Class C felony. The trial court sentenced the defendant to six years’
incarceration as a Range II, persistent offender. In this appeal as of right, he argues that the evidence
is insufficient to support his conviction. Following our review, we affirm the judgment of the trial
court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR.,
and NORMA MCGEE OGLE , JJ., joined.

Donna Orr Hargrove, District Public Defender; and Andrew Jackson Dearing, III, Assistant District
Public Defender, attorneys for appellant, Christopher Franklin.

Robert E. Cooper, Jr., Attorney General and Reporter; Melissa Roberge, Assistant Attorney General;
Charles Crawford, District Attorney General; and Michael D. Randles, Assistant District Attorney
General, attorneys for appellee, State of Tennessee.

                                              OPINION

        The evidence presented at trial reflects that on February 18, 2007, Mary Elkins, a manager
of the Kentucky Fried Chicken (KFC) restaurant in Shelbyville, Tennessee, received a telephone call
from an unidentified man. She testified that the man told her “that you need to get everybody out
of the building, the building’s going to blow up.” She asked the man to repeat himself and he again
warned her to get everyone out of the restaurant because it was going to “blow up.” She recalled that
her assistant manager, Lee Stewart, and two customers were in the restaurant at the time of the phone
call. After initial attempts to determine who had placed the call were unsuccessful, Ms. Elkins
decided to call the police. While the police were at the restaurant, the defendant arrived for his shift.
The defendant approached Ms. Elkins and insisted that he needed to talk to her. Ms. Elkins testified
that the defendant “just said, I’m the one that did it.” Ms. Elkins stated that the defendant did not
apologize and only said that he was “just joking.” After allowing the defendant to work his shift that
night, Ms. Elkins terminated him as an employee. She described feeling frightened by the incident
because she was not sure whether the threat was true. She testified that by the time the police
arrived, the customers had left the restaurant; there was no evacuation. On cross-examination, Ms.
Elkins stated that the police never searched for a bomb once the defendant admitted that he had
placed the call. She admitted that she did not have the defendant arrested that night, that she allowed
him to work, and that she obtained a warrant for his arrest the next morning. Ms. Elkins also
admitted that there was no interruption in their business and that no customers were turned away
from the restaurant as a result of the threat or the ensuing investigation.

        Mary Lee Stewart testified that she was an assistant manager at KFC when the bomb threat
was made. She stated that defendant arrived for his shift and asked her why the police were at the
restaurant. When Ms. Stewart told him that someone called in a bomb threat she stated that “he told
me that it was him and that it was just a joke, that he was joking.” She recalled that the defendant
seemed worried so she told the defendant to tell Ms. Elkins and the police that he placed the phone
call. Ms. Stewart testified that no employees or customers were evacuated from the restaurant, that
the police never searched for a bomb, that there was no interruption in their business and that she
never felt in fear of serious bodily injury because of the bomb threat.

        Shelbyville Police Department patrolman Jeffery Lewis Goodrich testified that he responded
to the call about a bomb threat at the KFC on February 18, 2007. He stated that Ms. Elkins was
upset upon his arrival at the restaurant. Officer Goodrich recalled the defendant entering the
restaurant and admitting that he had called in the threat but that was only joking.

        Based upon this proof, the jury convicted the defendant of three alternative counts of making
a false report relating to a bomb threat. On appeal, the defendant argues that there is insufficient
proof to support his conviction. Specifically, he contends that there is insufficient proof of his
intention to make a false report because the defendant did not intend to violate the law and only
placed the phone call as a joke.

                                             ANALYSIS

        An appellate court’s standard of review when the defendant questions the sufficiency of the
evidence on appeal is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979) (emphasis
in original). The appellate court does not reweigh the evidence; rather, it presumes that the jury has
resolved all conflicts in the testimony and drawn all reasonable inferences from the evidence in favor
of the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in testimony, and
the weight and value to be given to evidence were resolved by the jury. See State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997). A guilty verdict removes the presumption of innocence and replaces
it with a presumption of guilt, and on appeal the defendant has the burden of illustrating why the


                                                 -2-
evidence is insufficient to support the jury’s verdict. Id.; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). This standard applies to findings of guilt based upon direct evidence, circumstantial
evidence, or a combination of both direct and circumstantial evidence. State v. Pendergrass, 13
S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

        The defendant was indicted for and convicted of three alternative counts of making a false
report of a bomb threat; the trial court merged the jury verdicts into one conviction. Pursuant to
Tennessee Code Annotated section 39-16-502(a)(3), the offense of making a false report provides
that:
        (a) It is unlawful for any person to:
        ....
                  (3) Intentionally initiate or circulate a report of a past, present, or impending
        bombing, fire or other emergency, knowing that the report is false or baseless and
        knowing:
                          (A) It will cause action of any sort by an official or volunteer agency
                          organized to deal with those emergencies;
                          (B) It will place a person in fear of imminent serious bodily injury; or
                          (C) It will prevent or interrupt the occupation of any building, place
                          of assembly, form of conveyance, or any other place to which the
                          public has access.

        The proof at trial shows that the defendant placed a call to the restaurant urging the manager
to get out of the building because a bomb had been placed there and it was going to blow up. The
evidence further showed that Ms. Elkins was in shock, upset and fearful about the threat. The police
arrived to investigate the threat and the investigation only terminated upon the defendant’s admission
that he placed the telephone call and that it was a joke. Regardless of the defendant’s assertion that
he was only joking when he placed the call, his actions in making the telephone call and falsely
reporting the presence of a bomb at the restaurant in conjunction with the reaction of the restaurant
employees and ensuing police investigation clearly provide sufficient proof to support the
defendant’s conviction for making a false report pursuant to Tennessee Code Annotated section 39-
16-502(a)(3).

                                          CONCLUSION

       In consideration of the foregoing, the judgment of the trial court is affirmed.


                                                       ___________________________________
                                                       D. KELLY THOMAS, JR., JUDGE




                                                 -3-